01/06/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: OP 20-0587



                                  No. OP 20-0587

STATE OF MONTANA,

             Petitioner,

      v.

MONTANA EIGHTEENTH JUDICIAL
DISTRICT COURT GALLATIN COUNTY,
HONORABLE JOHN C. BROWN, Presiding,

             Respondent.


                                      ORDER

      Upon consideration of Respondent’s and Defendant’s unopposed motion for

extension of time, and good cause appearing,

      IT IS HEREBY ORDERED that Respondent and Defendant are granted an

extension of time to and including February 10, 2021, within which to prepare, file,

and serve their response to the Petition.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             January 6 2021